Order entered December 6, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00685-CR

                      UBALDO ZAPUCHE-LANDAVERDE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82911-2014

                                            ORDER
       We REINSTATE this appeal.

        On November 8, 2016, we abated this appeal for a hearing on why the reporter’s record

had not been filed. By letter dated December 2, 2016, court reporter Sheri Vecera informed the

Court she was the reporter who took the record. In addition, she requested until January 16,

2017 to complete the reporter’s record. In the interest of expediting this appeal, we VACATE

that portion of our order requiring a hearing and findings.

       We GRANT court reporter Shei Vecera’s request and ORDER the reporter’s record due

no later than January 16, 2017.

                                                       /s/    ADA BROWN
                                                              JUSTICE